Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces first quarter results << - Earnings per share of $0.94 for first quarter, up 8% from prior year - Combined Radio and Television revenues up 4% for first quarter - Segment profit of $83 million, up 4% for first quarter >> TORONTO, Jan. 9 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its first quarter financial results today, led by continued revenue growth from its broadcasting businesses. "We executed well on our operating strategies and delivered solid increases in revenues and segment profit," said John Cassaday, President and CEO of Corus Entertainment Inc. "In Q1, we invested in programming and marketing to continue our growth momentum. These solid results were in line with our expectations and our continued confidence in our business has enabled us to once again substantially increase our dividend. We are also pleased to have announced our intention to extend our share buyback program." First Quarter Results Consolidated revenues for the first quarter ended November 30, 2007 were $214.8 million, up 3% from $209.2 million last year. Consolidated segment profit was $83.4 million, up 4% from $79.9 million last year. Net income for the quarter was $39.4 million ($0.94 basic and $0.91 diluted), up 7% compared to net income of $36.7 million ($0.87 basic and $0.85 diluted) last year. Corus Television contributed quarterly revenues of $126.1 million, up 3% from $122.6 million last year, led by specialty advertising growth of 2% and subscriber revenue growth of 4%. Quarterly segment profit increased to $62.9 million, up 4% from $60.5 million last year. Corus Radio revenues were $79.5 million, up 5% from $75.6 million last year. Segment profit was $25.5 million, up 8% from $23.6 million last year. Corus Content revenues were $9.6 million, down 19% from $11.7 million last year. Segment profit was $0.5 million, compared to $1.0 million last year. Corus has continued to purchase shares under its Normal Course Issuer Bid announced in fiscal 2006 and renewed in February 2007. In the first quarter of fiscal 2008, the Company purchased for cancellation 659,900 Class B Non-Voting Shares at an average price of $49.01 per share. In December 2007, a further 125,300 Class B Non-Voting Shares were purchased and cancelled. Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising and digital audio services, television broadcasting, children's book publishing and children's animation.
